DETAILED ACTION
This final Office action is responsive to Applicant’s amendment filed February 1, 2022. Claims 1 and 7 have been amended. Claims 2 and 9 are canceled. Claims 1 and 3-8 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claims recite Continuation-in-Part material (such as specifying that the data structures are “physical, electronic,” as recited in all of the claims, as well as the other limitations that are identified as not being explicitly taught by Cooper in the art rejection); therefore, for purposes of applying prior art, the effective filing date of all of the claims is November 27, 2019.
Response to Arguments
Applicant's arguments filed February 1, 2022 have been fully considered but they are not persuasive.
Regarding the rejections under 35 U.S.C. § 112(a), Applicant states, “The Office Action seems to miss the basic point that the first physical, electronic data structures of the first tracking tree represent data stored on a physical hard drive or other physical, non-transitory computer-readable medium. That’s all it is. One of skill in the art will readily understand how data is stored.” (Pages 9-10 of Applicant’s response) The Examiner points out that the claims recite more details than simply storing data in a medium. The preamble of the claims recites “a computer system configured to efficiently 
Applicant argues that the “Office Action seems to require that the person of skill in the art to need to know how the physical, electronic data structures are ‘physically set up to merge data from multiple data constructs into a single database system.’ But is that underlying knowledge required to practice the invention? It is not.” (Page 10 of Applicant’s response) As explained above, Applicant sets this concept forth as part of the main thrust of the invention; therefore, Applicant has the burden of showing that Applicant had possession of the invention at the time of the effective filing date. Applicant has not met this burden.
Applicant argues that “the application gives examples of how to combine the different interconnected nodes as conceded in the Office Action on page 3. Thus, it is 
Applicant submits that amending the claims to clarify that a second state of unlimited width and depth is “within compute device capabilities” helps to overcome the related rejections under 35 U.S.C. § 112 (pages 11-12 of Applicant’s response); however, this phrase makes the claims more confusing, as explained in the revised rejections below. 
Regarding the rejection under 35 U.S.C. § 101, Applicant submits that “[t]he claims ultimately address a problem rooted in computer technology which would be how to address the merging of different data structures as defined in the claims.” (Page 13 of Applicant’s response) On page 14 of Applicant’s response, Applicant further explains that “[t]he issue here is that the manipulation of data structures as defined in the claims cannot be done by a human without a computer.” As explained in the rejections under 35 U.S.C. § 112(a) and (b), it is difficult to assess the true nature of the claimed invention. In light of the broadest reasonable interpretation, the Examiner has interpreted that the claims incorporate abstract ideas (as explained in the rejection) and 
Applicant submits that the base reference (Cooper) should be disqualified as prior art since it fully supports the claimed invention and, thus, the effective filing date of the Cooper reference should also be the effective filing date of the instant application. (Page 14 of Applicant’s response) Applicant argues five points in support of this assertion:
(1) Applicant submits that Figures 6, 7, and 11 as well as paragraph 76 of Cooper support the concept “that the computer system is configured to efficiently combine two or more separate database systems into a database system.” (Page 15 of Applicant’s response) The Examiner respectfully disagrees. Figure 6 is described as illustrating “a graphical representation of various multi-level marketing systems” (Cooper: ¶ 21). Figure 7 is described as illustrating “various multi-level marketing systems overlaid on a multi-line system” (Cooper: ¶ 22) Figure 11 is described as illustrating “a method of optimizing commissions in the multi-level marketing system” (Cooper: ¶ 26). Paragraph 76 of Cooper describes the schemes depicted in the figures as schemes related to multi-level marketing. Even though Figure 6 is described in paragraph 76 as illustrating a matrix data tree structure, there is just an arrangement of data, but not necessarily in a physical database. There is no mention of a physical, electronic database corresponding to the data tree structure, much less mention that the computer system is configured to efficiently combine two or more separate database systems into a database system.

(3) Applicant submits that Figures 6-7 and paragraph 51 of Cooper provide support for the concept of “merging the first physical, electronic data structure into a second physical electronic data structure.” (Pages 16-17 of Applicant’s response) Again, Figure 6 is described as illustrating “a graphical representation of various multi-level marketing systems” (Cooper: ¶ 21). Figure 7 is described as illustrating “various multi-level marketing systems overlaid on a multi-line system” (Cooper: ¶ 22) Even though Figure 6 is described in paragraph 76 as illustrating a matrix data tree structure, there is just an arrangement of data, but not necessarily in a physical database. There is no mention of a physical, electronic database corresponding to the data tree structure, much less mention of merging one physical, electronic data structure into another (including in paragraph 51 of Cooper). 
(4) Applicant submits that Figure 7 provides support for the concept of “yielding a new tracking tree represented as a new physical, electronic data structure stored in a third computer readable medium as a new database.” (Page 17 of Applicant’s response) Figure 7 shows a tree, but the Examiner finds no correlating discussion of representing a new tracking tree as a new physical, electronic data structure stored in a third computer readable medium as a new database

	Applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1 and 7 recite that the computer system is configured to “efficiently combine two or more separate databases from separate systems into a single database system.” Even though the Continuation-in-Part application now incorporates reference to physical, electronic data structures, it is still not clear how these physical, electronic data structures are specifically manipulated from a technical perspective to combine two or more separate database systems into a single database system. Applicant’s Specification makes general assertions that this is accomplished using the combining system and a special purpose computer system (Spec: ¶¶ 95-96); however, no guidance or working examples lay out the technical details behind HOW this is performed. Applicant’s Specification admits that “when attempting to combine two different types of structures of tracking system databases as described above, there was no mechanism existing for blending these databases in such a way as to preserve the respective characteristics of the different tracking systems but to have them operational in a single database or system.” (Spec: ¶ 96) In the next paragraph of Applicant’s Specification, there is an example provided; however, this example looks at interconnected nodes from different genealogical structures and maps the nodes to each other, but these structures are simply data constructs. They don’t explain how the 
Furthermore, the data structures could simply be data constructs/schemes that could be tracked using pen and paper. It is not made clear and it is not implicit that managing the data structures necessarily involves manipulating information in a database and creating a new database. The various data structures may include unilevel, matrix, binary, and multi-line. It is additionally unclear how translating information from one data structure to another necessarily alters the intrinsic properties of a database or determines how to create a new database based on the mapped nodes (as claimed).
	Additionally, while the original disclosure refers to the data structures allowing for infinite depth and width (Spec: ¶¶ 69-71, 76), this does not explain how a physical, electronic data structure stored as a new physical, electronic data structure stored in a medium as a new database would be “in a second state of being unlimited in width and depth,” much less “within compute device capabilities” (as recited in the mapping limitation of the independent claims).  Applicant has not conveyed possession of the ability to create a database of unlimited capacity (e.g., to handle data of infinite width and depth) or any of the other aforementioned limitations. Additionally, “within compute 
	The dependent claims inherit the same rejections.

Claims 1 and 3-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
While the original disclosure refers to the data structures allowing for infinite depth and width (Spec: ¶¶ 69-71, 76), this does not explain how a physical, electronic data structure stored as a new physical, electronic data structure stored in a medium as a new database would be “in a second state of being unlimited in width and depth” (as recited in the mapping limitation of the independent claims). Applicant has not adequately explained how to create a database of unlimited capacity (e.g., to handle data of infinite width and depth). Even with the qualifying phrase “within compute device capabilities,” it is not clear how unlimited width and depth are achieved.
Considering the Wands factors, the Examiner makes the following findings that weigh in favor of a determination of a lack of enablement:
(A) The breadth of the claims – The claims recite that a new database is created “in a second state of being unlimited in width and depth.” 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) The nature of the invention – As currently recited, the claims define a new database that can handle the storage of information of unlimited width and depth
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.
(C) The state of the prior art -- 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
The Examiner has not found prior art (beyond Applicant’s own parent application, which was at some point rejected for the same reason under 35 U.S.C. § 112(a), to which the instant application claims priority as a Continuation-in-Part application) showing how a database can handle the storage of information of unlimited width and depth
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.
(D) The level of one of ordinary skill – The database art is well-developed.
(E) The level of predictability in the art – The database art has a high level of predictability.
(F) The amount of direction provided by the inventor -- 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
There is no specific explanation and there are no working examples in terms of how a database is created to handle the storage of information of unlimited width and depth
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.
(G) The existence of working examples – There are no working examples in terms of how a database is created to handle the storage of information of unlimited width and depth
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure – Significant experimentation would be required to create a new database that can handle the storage of information of unlimited width and depth
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claims 1 and 7 recite that a physical, electronic data structure is stored as a new physical, electronic data structure stored in a medium as a new database “in a second state of being unlimited in width and depth.”  The metes and bounds of this limitation are unclear.  It is not clear if this means that an unlimited amount of data may be stored in a database or if it signifies something else. Even with 
The dependent claims do not remedy this issue and, thus, inherit the same rejection.
Appropriate clarification and/or correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter.  The claimed invention is directed to performance tracking and rewarding (Spec: ¶ 11) without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Apparatus (claims 1 and 3-8)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite a computer system configured to efficiently combine two or more separate databases from separate systems into a single database system; however, as explained in the rejections under 35 U.S.C. § 112, it is not clear if or how this is accomplished. Based on Applicant’s Specification, the invention may be used to monitor and evaluate performance tracking and rewarding for both robots and individual humans (e.g., in a multi-level marketing system). Based on the broadest reasonable interpretation of the claims (including in light of the Specification), the claims may be interpreted as incorporating the abstract ideas of mental processes and organizing human activity. Gathering data, analyzing the data, and outputting analysis results can be performed in the human mind and/or with the use of pen and paper (i.e., mental processes). The details of the claims could be also interpreted as being directed to the abstract idea of organizing human activity since the details focus on marketing or sales activities or behaviors, business relationships, and managing personal behavior or 

No – The claims include the additional elements of one or more physical processors, one or more computer hardware storage devices, computer executable instructions, a program module, physical, electronic data structures, non-transitory computer readable media, and database systems. The claims as a whole merely describe how to generally “apply” the abstract idea in a computer environment.  The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea.  Simply implementing the abstract idea on a general purpose processor is not a practical application of the abstract idea.  Paragraphs 101-105 of Applicant’s specification explain that the invention may be implemented using a general purpose or special purpose computer system; however, the specification does not provide any specific details as to which functions might require use of a special purpose computer system or how a special purpose computer system would distinguish itself over a general purpose computer system.  The claims are open to interpretation as being implemented by a general purpose computer system even though use of a “specialized computing system having hardware components” is recited.  In light of the various rejections under 35 U.S.C. § 112, the various recited physical, electronic data structures and physical, electronic databases are seen as part of the data storage functions and they are interpreted as performing simple storage functions that are deemed to be insignificant, extra-solution activity and also facilitate the processing functions at a high level of generality.
The claims also generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).  Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…


The following art rejection reflects the Examiner’s best understand of the claimed invention in light of the rejections under 35 U.S.C. § 112(a) and (b).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 3-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cooper et al. (US 2014/0074625) in view of Van Luchene (US 2007/0087822). [It is noted that the Cooper reference is the Pre-Grant Publication of Applicant’s parent application; however, it qualifies as prior art since it was made public more than one year prior to Applicant’s effective filing date of November 27, 2019).
[Claim 1]	Cooper discloses a computer system (¶ 84), the computer system comprising:
	one or more physical processors (¶ 102); and
	one or more computer hardware storage devices coupled to the one or more physical processors, the one or more hardware storage devices storing computer executable instructions that when executed by the one or more physical processors, yields a program module which performs operations (¶¶ 102-107) comprising:

	identifying interconnected nodes represented in the first tracking tree of the first database system, the interconnected nodes representing separate first positions of separate entities of the first database system and the interconnected nodes being connected to one another within a first genealogical structure with connections between the interconnected nodes representing genealogical relationships between the separate entities, the first genealogical structure being a unilevel, matrix, or binary genealogical structure and first tracking tree having a first state of being of a limited width or of a limited depth (¶¶ 76, 80-82, 92-93, claims 7, 19; ¶ 91 – “The method includes identifying a first tree representation stored on a computer readable medium of a first multi-level marketing system (act 1102).”);
	mapping the interconnected nodes represented in the first physical, electronic data structure of the first database system to second nodes of a second tracking tree, the second nodes of the second data structure representing separate second positions of separate entities of the second database system, with connections between the second nodes representing genealogical relationships between the separate entities of the second database system, the second tracking tree having a multi-line genealogical structure unbounded in width or depth, wherein the mapping comprises forming a new connection between at least one node of the first physical, electronic data structure with 
	adding one or more re-entry points for a particular entity into the second physical, electronic data structure of the second database system, the one or more re-entry points representing one or more positions within the multi-line genealogical structure of the second physical, electronic data structure of the second database system, wherein at least one of the one or more re-entry points is added at a location within the multi-line genealogical structure that does not directly descend from another position of the particular entity (fig. 9, ¶¶ 24, 80-83, 90, 96, 100, 101, claims 5, 6, 9, 10, 14, 15; Cooper uses computer storage media to store a first tree representation, program code, and data structures (¶¶ 91, 103-104). The first database system and second database system are not necessarily distinct systems. Even if they are, Cooper discloses that 
	determining points generated for a given time period, the points representing a value of a particular entity in the second database system (fig. 6, ¶¶ 21, 36, 84-88, 98-99, claims 1-3, 11-13, 16-18; Cooper uses computer storage media to store a first tree representation, program code, and data structures (¶¶ 91, 103-104). The first database system and second database system are not necessarily distinct systems. Even if they are, Cooper discloses that there are various multi-level marketing systems (Cooper: fig. 6, ¶ 21), thereby implying that there is at least one entity associated with each respective multi-level marketing system);
	when a single entity has more than one position, placing points in each of the positions of the single entity by at least calculating the points required to optimize each individual position of the single entity and creating a list by ordering all the positions of the single entity in ascending order based on total points in each position of the single entity and ordering two or more positions having the same amount of points in descending order based on a level of the position within the respective first or second tracking tree (¶¶ 38, 49-58, 64, 67-69, 83-90); and
	automatically identifying and tracking tracking lines in the new data structure in the second state of being unlimited in width and depth to yield identified tracking lines [within compute device capabilities – it is not clear what this limitation means, as per the rejections under 35 U.S.C. § 112] (¶¶ 11, 77-79, 102).
	Cooper uses computer storage media to store a first tree representation, program code, and data structures (¶ 91 – “The method includes identifying a first tree 
that the computer system is configured to efficiently combine two or more separate databases from separate systems into a single database system;
that the second tracking tree is stored in a second physical, electronic database as a second physical, electronic data structure on a second non-transitory and physical computer readable medium of a second database system;
merging the first physical, electronic data structure into the second physical,
electronic data structure;
yielding a new tracking tree represented as a new physical, electronic data structure stored in a third non-transitory, physical computer readable medium as a new database;
wherein the first database system is separate from the computer system and separate from the second database system.
	Van Luchene discloses that databases may store data separately in each of the various databases or they may be merged into a single large database or other 
[0284] It will be appreciated that while, for the sake of discussion, these databases have been described separately, the data in these and any other suitable databases could be merged into a single large databases and/or maintained separately in additional databases, or in other structures besides a database, e.g., pointers to data in one or more third party databases. Moreover, any such databases could be independent or linked, and the data in these databases could be stored centrally on a server or separately on game devices and/or by one or more third parties.

The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Cooper such that the computer system is configured to efficiently combine two or more separate databases from separate systems into a single database system; such that the second tracking tree is stored in a second physical, electronic database as a second physical, electronic data structure on a second non-transitory and physical computer readable medium of a second database system; to perform the step of merging the first physical, electronic data structure into the second physical, electronic data structure; to perform the step of yielding a new tracking tree represented as a new physical, electronic data structure stored in a third non-transitory, physical computer readable medium as a new database; wherein the first database system is separate from the computer system and separate from the second database system in order to provide greater flexibility in setting up centralized, distributed, or hybrid storage arrangements. Using one type of known storage arrangement (such as the ones disclosed in Van Luchene) would also have 
[Claim 2]	Cooper discloses wherein the entities comprise one or more of robots each having individual associated accounts or individuals who are members of a multi-level tracking program (¶¶ 84, 90, 96-101).
[Claim 3]	Cooper discloses wherein the computer system further comprises computer executable instructions that when executed by the one or more physical processors cause a performance of operations further comprising:
	identifying all tracking lines descending from a particular position of a particular entity in the second database system (¶¶ 42, 63, 73, 77, 83-91, 98; Cooper uses computer storage media to store a first tree representation, program code, and data structures (¶¶ 91, 103-104). The first database system and second database system are not necessarily distinct systems. Even if they are, Cooper discloses that there are various multi-level marketing systems (Cooper: fig. 6, ¶ 21), thereby implying that there is at least one entity associated with each respective multi-level marketing system); and
	applying all of the points generated for the given time period to the tracking lines for the particular entity in the second database system in a fashion so as to maximize
tracking data for the particular entity irrespective of which tracking lines generated the tracking data (¶¶ 38-58, 63, 67-69, 83-90, 98-99, claims 1-3, 11-13, 16-18; Cooper uses computer storage media to store a first tree representation, program code, and data 
[Claim 4]	Cooper discloses wherein applying all of the tracking data generated for the given time period to the tracking lines for the particular entity in the second database system in a fashion so as to maximize tracking data for the particular entity irrespective of which entity line generated tracking data comprises applying tracking data to one or more of the tracking lines to earn tracking data based on optimizing the one or more of the tracking lines and dividing any remaining tracking data as equally as possible among remaining tracking lines obtain a maximum amount of tracking data on those lines (¶¶ 38-58, 67-69, 83-90, 98-99, claims 1-3, 11-13, 16-18; Cooper uses computer storage media to store a first tree representation, program code, and data structures (¶¶ 91, 103-104). The first database system and second database system are not necessarily distinct systems. Even if they are, Cooper discloses that there are various multi-level marketing systems (Cooper: fig. 6, ¶ 21), thereby implying that there is at least one entity associated with each respective multi-level marketing system).
[Claim 5]	Cooper discloses wherein applying all of the tracking data generated for the given time period to the tracking lines for the particular entity in the second database system in a fashion so as to maximize tracking data for the particular entity irrespective of which tracking line generated tracking data comprises applying tracking data to one or more of the tracking lines to earn tracking data based on optimizing the one or more of the tracking lines and applying one or more tracking data to remaining tracking lines 
[Claim 6]	Cooper discloses wherein the computer system further comprises computer executable instructions that when executed by the one or more physical processors cause a performance of operations (¶ 107) further comprising:
	providing performance data associated with a performance of individual entities
according to the new data structure and the identified tracking lines (¶¶ 38-58, 67-69, 83-90, 96-100, claims 1-3, 11-13, 16-18 – The points and commissions corresponding to individual entities reflect a performance of individual entities).
	The “new physical, electronic data structure” was addressed in the rejection of the independent claim. The same rationale of using a “new physical, electronic data structure” as a form of a “new data structure” applies to the dependent claims as well.
[Claims 7-8]	Claims 7-8 recite limitations already addressed by the rejection of claim 1 above; therefore, the same rejections apply. 

	Regarding claim 8, Cooper discloses means for providing tracking data to respective individual entities according to the new data structure and the identified tracking lines (abstract, fig. 6, ¶¶ 21, 49-52, 76-80, 82, 91-93, 100, 102, claims 7, 14, 19 – Payment of commission, as seen in ¶ 102, is another example of providing data to individual entities in accordance with the new data structure; ¶¶ 38-58, 67-69, 83-90, 96-100, claims 1-3, 11-13, 16-18 – The points and commissions corresponding to individual entities reflect a performance of individual entities). The “new physical, electronic data structure” was addressed in the rejection of the independent claim. The same rationale of using a “new physical, electronic data structure” as a form of a “new data structure” applies to the dependent claims as well.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.